Citation Nr: 1018706	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left arm injury. 


REPRESENTATION

Appellant represented by:	John  S. Berry, Attorney-at-
Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from July 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
June 2008.  A statement of the case was issued in January 
2009, and a substantive appeal was received in February 2009.  


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service 
connection for residuals of a left arm injury was denied by a 
September 2003 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a left arm injury has not been received since the 
September 2003 rating decision.



CONCLUSIONS OF LAW

1.  The September 2003 rating decision which denied reopening 
a claim of entitlement to service connection for residuals of 
a left arm injury is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has not been received since the 
September 2003 denial of service connection for left arm 
disability, and the claim of service connection for residuals 
of a left arm injury is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2005 and September 2007.  The RO 
provided the appellant with additional notice in April 2008, 
subsequent to the March 2008 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), advising him of the 
applicable laws and regulations, and information and evidence 
necessary to reopen his claim of service connection for left 
arm disability.

While the April 2008 notice was not provided prior to the 
March 2008 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a January 2009 
statement of the case, following the provision of notice in 
April 2008.  The Veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained private and VA treatment records; assisted 
the Veteran in obtaining evidence; and afforded the Veteran a 
VA examination in December 2008.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

A review of the record shows that the claim to reopen a claim 
for service connection for left arm disabilities was denied 
by the RO in September 2003.  The Veteran was informed of the 
September 2003 decision and failed to file a notice of 
disagreement to initiate an appeal.  Consequently, the 
September 2003 rating decision became final.  38 U.S.C.A. 
§ 7105.  Another request to reopen the claim was received in 
August 2007. 

The request to reopen the Veteran's claim for left arm 
disability involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§  3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in March 2008, the RO denied the Veteran's 
claim to reopen.  However, when the RO readjudicated the 
Veteran's claim as reflected in a January 2009 statement of 
the case, the Veteran's claim was reopened.  Although the RO 
may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The evidence at the time of the September 2003 rating 
decision consisted of the Veteran's service treatment 
records.  Service treatment records show that the Veteran was 
treated in December 1963 for left arm disability, and that by 
separation examination in May 1966, clinical evaluation of 
his upper extremities was normal.

The evidence also consisted of 1984-1987 and 2001-2002 
private treatment records from Kaiser Permanente.  The Kaiser 
Permanente records show that the Veteran was first treated at 
that facility in July 1984 for left shoulder bursitis; and 
that at an October 2001 visit, he reported having left 
shoulder pain since 1973.  A March 1988 Board hearing 
transcript was of record showing that the Veteran testified 
that he noticed constant left arm pain in 1969 or 1970.  The 
Board denied the Veteran's claim in a July 1988 decision.  By 
rating decision in September 2003, the RO denied the claim to 
reopen because the evidence did not show a relationship 
between the Veteran's current left arm disability and his 
left arm injury in service.

Evidence received since the September 2003 rating decision 
includes a copy of the Veteran's December 1963 service 
treatment record noting that he had hit his left arm with a 
piece of line and that it was tender over his biceps and 
epicondyle.  It was noted that there was a possible fracture 
of the left humerus.  However, x-rays were negative.  The 
Veteran was treated with whirlpool and diathermy.  The 
Veteran was provided with medication and a sling.  The Board 
notes that this evidence is merely a duplicate copy of the 
same service treatment records that was of record and 
considered at the time of the September 2003 rating decision.  
It does not constitute new and material evidence. 

Additional evidence received since the September 2003 rating 
decision includes June 2005 to October 2006 VA treatment 
records that include history furnished by the Veteran of pain 
since 1970 and that he had been in physical therapy since 
1999.  The Board does not find any new and material evidence 
in these 2005 and 2006 records.  The history of pain since 
1970 is not new since the Veteran had testified in 1988 that 
he noticed constant pain in 1969 or 1970.  Therefore, this 
adds nothing new to the record.  The fact of that the Veteran 
was receiving treatment is not new as that fact was also 
known at the time of the September 2003 decision.  

In addition, the Veteran was afforded a VA examination in 
December 2008.  After examining the Veteran's claims file, 
and after interviewing and examining the Veteran, the VA 
examiner opined that the Veteran's current left arm/shoulder 
bursitis is less likely as not, caused by or the result of 
the left arm injury in service.  The VA examiner explained 
that following the 1963 injury, the Veteran was able to play 
baseball for the Navy team for two years and had no pain.  To 
the VA examiner, it did not appear that the Veteran did 
sustain an injury to his left arm, which likely had resolved 
allowing the Veteran to resume athletic activity.  He noted 
that the calcific tendonitis can occur on a self-limiting 
basis as this is well-documented related to trauma or injury 
as he has counted in his orthopedic practice as well as 
documented in medical literature.  Although the 
aforementioned evidence is new, the evidence is not material 
as the evidence does not show a nexus between the Veteran's 
in-service injury and current left arm disability.  In fact, 
the opinion argues against the Veteran's claim and therefore 
does not raise a reasonable possibility of substantiating the 
claim.  

In sum, the evidence received since the September 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for residuals of a left arm injury.  Further, the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim to reopen.  For these reasons, the 
Board concludes that the Veteran has not presented new and 
material evidence to reopen his claim for service connection 
left arm disability.  Accordingly, the Board's analysis must 
end here and the appeal is denied.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of a 
left arm injury.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


